Case 2:18-cr-20010-PKH Document 222               Filed 04/15/19 Page 1 of 2 PageID #: 911



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF

V.                               Case No. 2:18-CR-20010-003

DYLAN JOSEPH DEMPSEY                                                               DEFENDANT

                          SCHEDULING ORDER: SENTENCING

I.     SENTENCING HEARING

       A sentencing hearing is scheduled in this case for June 12, 2019 at 10:00 a.m. in Fort

Smith, Arkansas, third-floor courtroom (Room 310) before Honorable P. K. Holmes, III.

II.    SENTENCING MEMORANDA

       In every case, the Court makes a thorough review of the Presentence Investigation Report

and the record as a whole. A sentencing memorandum should only be filed if a party believes

additional briefing on an issue is necessary and/or would be beneficial to the Court. Any such

memorandum must be filed no later than May 22, 2019. If the sentencing is continued,

memoranda are due no later than 21 days prior to the new sentencing date.

       Any responsive memoranda must be filed within seven (7) days after the filing of the

sentencing memorandum that the responding party wishes to address.

       The first page of any such memorandum should include an estimate of the anticipated

length of time necessary for the hearing and should state whether the submitting party plans to

present any testimony.

       Further, if any party otherwise expects the sentencing to be contested, the party or parties

should so inform the Court by May 22, 2019 so that enough time can be allotted for the hearing.
Case 2:18-cr-20010-PKH Document 222               Filed 04/15/19 Page 2 of 2 PageID #: 912



III.   MOTIONS FOR DEPARTURE AND/OR VARIANCE

       Generally, any motions for departure or variance should be included in a sentencing

memorandum filed in accordance with the guidelines set forth above.                If a sentencing

memorandum is filed that includes such a request, DO NOT FILE a separate motion.

       The Government is directed to file any motion for downward departure pursuant to

U.S.S.G. § 5K1.1, 18 U.S.C. § 3553(e), and/or Rule 35 of the Federal Rules of Criminal Procedure

by June 7, 2019.

IV.    LETTERS OF SUPPORT

       Any letters in support of the Defendant that the Defendant wants the Court to consider

should be provided to the United States Probation Office by June 7, 2019. The Probation Office

will forward copies to the Court. DO NOT send extra copies to chambers directly, as the Court

will only consider letters received through the Probation Office. Unless a Defendant has sought

and    received    prior   approval    from    the   Court    (email    approval     requests   to

pkhinfo@arwd.uscourts.gov), no more than five (5) letters of support should be sent per

Defendant. If more than five letters are sent, and the Defendant has not obtained approval to send

more, only the first five will be considered. All letters should be sent together in one packet.

V.     EXTENSIONS

       Any requests for extensions of the above deadlines should be submitted, with copies to

opposing counsel, to pkhinfo@arwd.uscourts.gov prior to the deadline.

       DATED: April 15, 2019


                                              /s/P. K. Holmes, III
                                              P. K. HOLMES, III
                                              U.S. DISTRICT JUDGE
